Appeal by the defendant from a judgment of the Supreme Court, Kings County (Broomer, J.), rendered March 28, 1986, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the court’s alibi charge failed to adequately convey to the jury that the People had the burden of disproving his alibi beyond a reasonable doubt (see, People v Victor, 62 NY2d 374). No objection was made to the charge; therefore, the issue of law is unpreserved for appellate review. A reversal in the interest of justice is not warranted since the charge, although imprecisely worded, correctly conveyed the People’s burden of proof (see, e.g., People v Canty, 60 NY2d 830; People v Street, 124 AD2d 841, lv denied 69 NY2d 834). Moreover, the proof of the defendant’s guilt was overwhelming (see, e.g., People v Lonon, 124 AD2d 751, lv denied 69 NY2d 830). The complainant had worked with the defendant for nearly a year and recognized him during the robbery. The defendant’s testimony concerning his whereabouts when the robbery occurred conflicted with a previous statement he had allegedly made to a police officer.
We find that the sentence imposed was not an abuse of discretion. The defendant’s remaining contentions are unpreserved for review and are, in any event, without merit. Niehoff, J. P., Fiber, Kunzeman and Harwood, JJ., concur.